COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


DEBRA A. MARTIN
                                                                MEMORANDUM OPINION*
v.     Record No. 2493-06-2                                         PER CURIAM
                                                                  FEBRUARY 6, 2007
BITCO CORPORATION AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jamie L. Karek; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellant.

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellees.


       Debra A. Martin appeals a decision of the Workers’ Compensation Commission finding

that she failed to prove she sustained an injury by accident arising out of her employment on

March 10, 2004. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Martin v. Bitco Corp., VWC File No. 219-74-91 (Sept. 6, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.